Citation Nr: 1223978	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  11-10 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for convulsive disorder, grand mal (claimed as seizures).

2.  Entitlement to service connection for coronary artery disease (CAD), claimed as secondary to convulsive disorder, grand mal.


REPRESENTATION

Monte Phillips, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to May 1967.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In that decision, the RO denied the Veteran's application to reopen his claim for entitlement to service connection for convulsive disorder, grand mal (claimed as seizures), and his claim for entitlement to service connection for CAD, claimed as secondary to convulsive disorder, grand mal.

In September 2011, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ) of the Board; a transcript of that hearing is of record.

The appeal is REMANDED to the VA Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted, in the September 2011, the Veteran testified during a hearing before a VLJ at the RO.  In May 2012, the Board notified the Veteran that the VLJ who presided at his September 2011 hearing was no longer with the Board and that he had the right to another hearing by another VLJ.  In June 2011, the Veteran responded that he wanted a hearing before a VLJ at the RO (Travel Board hearing).  As the RO schedules Travel Board hearings, a remand of these claims to the RO is required.

The Board also notes that additional evidence was received in September 2011 without a waiver of initial RO review of this evidence.  A March 2012 letter was sent to the Veteran asking he if waived his right to have the case remanded to the RO for initial review of this evidence.  In April 2012, the Veteran responded that he wanted his case remanded to the RO for initial review of the additional evidence.  Consequently, the RO should review the additional evidence and take appropriate action.

Finally, the claims file contains a valid appointment of representative and fee agreement in favor of the private attorney listed on the title page.  The Veteran appeared unrepresented at the Travel Board hearing and indicated that he did not consider himself to be represented by the private attorney.  As there has been no written revocation of representation, the Board has listed the private attorney on the title page and the RO should take appropriate action with regard to the issue of representation.

Accordingly, the case is REMANDED to the RO for the following action:

Review the additional evidence submitted in September 2011 and the facts with regard to representation, take appropriate action in this regard, and schedule a Travel Board hearing.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


